UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4056


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEROME ANDRE BROADUS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cr-00244-CCB-4)


Submitted:   November 30, 2010            Decided:   December 3, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. James Roos III, LAW OFFICES OF J. JAMES ROOS III, Towson,
Maryland, for Appellant.     Michael Clayton Hanlon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jerome          Andre    Broadus       pled   guilty    to   conspiracy      to

distribute and possess with intent to distribute cocaine and

crack cocaine.         The district court sentenced him to 120 months’

imprisonment      —        the     statutory       mandatory      minimum    sentence.

Broadus’ attorney filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious issues for appeal, but questioning whether Broadus’

guilty plea is knowingly and voluntarily entered and whether the

sentence was reasonable.               Broadus filed a pro se supplemental

brief challenging the effectiveness of counsel below.                             Finding

no reversible error, we affirm.

           In the absence of a motion to withdraw a guilty plea,

this court reviews the adequacy of the guilty plea pursuant to

Fed. R. Crim. P. 11 for plain error.                          See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                      Our   review    of   the

transcript of the plea hearing leads us to conclude that the

district court fully complied with Rule 11 in accepting Broadus’

guilty   plea.        The    court     ensured      that   Broadus      understood     the

charge against him and the potential sentence he faced; that he

entered his plea knowingly and voluntarily; and that the plea

was   supported       by    an     independent      factual    basis.       See    United



                                              2
States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

Accordingly, we affirm Broadus’ conviction.

            We have also reviewed Broadus’ sentence and determined

that it was properly calculated and that the sentence imposed is

reasonable.    See Gall v. United States, 552 U.S. 38, 51 (2007);

see United States v. Llamas, 599 F.3d 381, 387 (4th Cir. 2010).

The district court followed the necessary procedural steps in

sentencing    Broadus,       appropriately          treated      the   sentencing

guidelines as advisory, properly calculated and considered the

applicable guidelines range, and weighed the relevant 18 U.S.C.

§ 3553(a) (2006) factors.           We conclude that the district court

did not abuse its discretion in sentencing Broadus to the 120-

month mandatory minimum sentence.                 See Gall, 552 U.S. at 41;

United   States    v.   Allen,     491   F.3d      178,   193   (4th   Cir.   2007)

(applying    appellate    presumption        of    reasonableness      to   within-

guidelines sentence).

            Finally,    in   his   pro   se       supplemental    brief,    Broadus

claims he received ineffective assistance of counsel.                   Claims of

ineffective assistance of counsel are generally not cognizable

on direct appeal.       United States v. King, 119 F.3d 290, 295 (4th

Cir. 1997).       Rather, to allow for adequate development of the

record, a defendant must bring such claims in a 28 U.S.C.A. §

2255 (West Supp. 2010) motion, unless the record conclusively

                                         3
establishes     ineffective           assistance.         United       States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999); King, 119 F.3d at

295.      Because     the    record    does   not   conclusively   show       that

Broadus’ counsel was ineffective, we decline to consider these

claims on direct appeal.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Broadus, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Broadus requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Broadus.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court    and    argument   would   not    aid    the

decisional process.

                                                                        AFFIRMED




                                         4